DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of I(B), II(C), III(F), IV(H), V(J), and VI(M) in the reply filed on 1/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-6, 8-17, and 19 remain pending and under prosecution.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112(f).


Specification
The disclosure is objected to because of the following informalities: the disclosure that the antenna has a diameter of 100 mm (0089 Publication) appears to be typo.  In paragraph 0082 of the Publication, the specification discloses that bore 59 (of driving feature 57, which is placed inside the set screw) has an opening about 3 to 7 mm in diameter.  The same paragraph also discloses a range of 2 to 5 mm.  These sizes agree with the sizes found in other analogous prior art.  However, since the antenna is meant to be inside or around the set screw, it appears that 100 mm would be way too large for the size of the implant.  Therefore, it is believed that this is typo and that the value is an order of magnitude off.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 6, 8-10, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (US Pub No. 20060052782) in view of Prevost et al (US Pub No. 20110106179), Hunter (US Pub No. 20170196508), and Demeocq (US Pub No. 20180195547).

In regard to Claims 1, 6, 9, 13-15, and 17, Morgan et al disclose a load sensing assembly for a spinal implant, the load sensing assembly comprising: 
a set screw (Figure 7 top, not labelled) and configured to fasten to an anchoring member 214, best seen in Figure 7; 
an antenna 130, best seen in Figure 4 (0039, 0044); 

a strain gauge 50 in connection with the integrated circuit, best seen in Figure 4 and 7  (abst, 0008, 0012, 0028, 0029, 0032, 0034, 0035, 0040, 0043, 0045, 0053, 0056, 0061).
However, Morgan et al do not expressly disclose the set screw is a break-off set screw comprising a break-off head coupled to an adjustment head via a break-off region, and a bore extending from an outer surface of the break-off head/adjustment head to a threaded portion of the break-off set screw, an outer surface of the break-off head is aligned with an outer surface of the adjustment head, the threaded portion of the break-off set screw is configured to fasten to the anchoring member, 
the integrated circuit and strain gauge are positioned within the bore of the set screw, the antenna is positioned above the adjustment head within the bore of the break-off set screw.
It is noted that Morgan et al disclose that strain gauge sensor 50 and microchip 40 may be located anywhere (0028, 0036).  Figure 7 shows both the sensor and microchip positioned within pedicle screw 210/anchoring member 214 (0053).  Morgan et al also disclose the strain gauge sensor and microchip connected together, best seen in Figure 7 (0032).  Thus, Morgan et al suggest variability in the location of the strain gauge and integrated circuit.

Prevost et al teach that it is well-known in the art to provide an analogous spinal implant comprising a break-off set screw comprising a break-off head 40 coupled to an adjustment head 42 via a break-off region 32, and a bore 44 extending from an outer surface of the break-off 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Morgan et al such that the set screw is a break-off set screw comprising a break-off head coupled to an adjustment head via a break-off region (Claim 1, 14), and a bore extending from an outer surface of the break-off head/adjustment head to a threaded portion of the break-off set screw (Claim 1, 9, 13, 15), an outer surface of the break-off head is aligned with an outer surface of the adjustment head (Claim 6, 17), the threaded portion of the break-off set screw is configured to fasten to the anchoring member (Claim 1, 9), as taught by Prevost et al, to provide an effective configuration for the set screw with the spinal implant to provide advantages such as ease of screwing the screw against the anchoring member while minimizing the physical size of the overall implant in the patient body.

Hunter teach that it is well-known in the art to provide strain gauges on any part of a spinal implant including the top portion of a pedicle screw assembly for the desired monitoring, best seen in Figure 11C-D (0077-0078).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Morgan et al as modified by Provost et al such that the integrated circuit and strain gauge are positioned within the bore of the break-off set screw (Claim 1, 9), as taught by the combination of Hunter (for spinal implants) and Demeocq, to provide advantages such as amplification of the deformation experienced by the strain gauges when subject to stress, as taught by Demeocq.

Demeocq also teaches that the analogous screw 1 with central opening can house an antenna – transceiver – which when disposed therein, would be placed about the threaded portion of the screw, for advantages such as protection of the element inside the opening, best seen in Figure 4 (0069-0070).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Morgan et al as modified by Provost et al, Hunter, and Demeocq such that the antenna of Morgan et al is placed inside the bore of the break-off screw, as taught by Demeocq, such that when disposed in the manner shown in Figure 4 of Demeocq, the antenna is positioned above the adjustment head within the bore of the break-

2, 16. Morgan et al in combination with Provost et al, Hunter, and Demeocq disclose the load sensing assembly of claim 1 or 14, wherein the antenna is positioned within the bore of the break-off head when positioned in the manner taught by Demeocq in the break-off head of Provost et al, because the break-off head is above the adjustment head and Demeocq teaches the antenna disposed above the lower part of the screw, which correlates to the adjustment head of Provost et al.
3, 10. Morgan et al in combination with Provost et al, Hunter, and Demeocq disclose the load sensing assembly of claim 1 or 9, wherein the bottom surface of the antenna and the top surface of the adjustment head are spaced apart from one another, when the antenna is positioned in the manner taught by Demeocq in the break-off head of Provost et al, because the break-off head is above the adjustment head and Demeocq teaches the antenna disposed above the lower part of the screw, which correlates to the adjustment head of Provost et al . 
8, 19. Morgan et al in combination with Provost et al, Hunter, and Demeocq disclose the load sensing assembly of claim 1 or 14, wherein, when the break-off set screw is fastened to the anchoring member, the antenna is positioned above an end of the anchoring member, as the anchoring member is the positioned at the bottom of the load sensing assembly, and the antenna is positioned above that as taught by Demeocq.

s 4-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (US Pub No. 20060052782) in view of Prevost et al (US Pub No. 20110106179), Hunter (US Pub No. 20170196508), and Demeocq (US Pub No. 20180195547) as applied to Claim 1 above, further in view of Stein (US Pub No. 20130076157).
Morgan et al in combination with Provost et al, Hunter, and Demeocq disclose the invention above but do not disclose the antenna and the adjustment head are spaced at or about 0.01 millimeters (mm) to 1.25 mm from one another and the antenna comprises a diameter of 10 millimeters.  Applicant is direct to the 112(b) rejection above for Claim 5 and 12.
Stein teach that it is well-known in the art to provide an analogous pedicle screw with a diameter in the range of 5-8.5 mm (0054).  It is also noted that applicant has not expressed any criticality toward the length of spacing between the antenna and adjustment head nor the diameter of the antenna as solving a particular problem, conferring a specific advantage, or providing a desired result other than being a suitable size for its use.
Since Demeocq already teach the antenna spaced above the adjustment as elaborated above, given the dimensions taught by Stein, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Morgan et al in combination with Provost et al, Hunter, and Demeocq such that the antenna and the adjustment head are spaced at or about 0.01 millimeters (mm) to 1.25 mm from one another, because the smallest spacing would be an order of the magnitude already taught by Stein, i.e. 1 mm, as an effective spacing for the reasons illustrated by Demeocq above and for implantation into the patient body.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Morgan et al in combination with Provost et al, Hunter, and Demeocq such that 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


H.Q. NGUYEN
Examiner
Art Unit 3791




/DEVIN B HENSON/Primary Examiner, Art Unit 3791